DETAILED ACTION
This request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 15 April 2021 has been entered. Furthermore, this action is in response to the amendments filed 15 April 2021 for application for application 15/254780 filed on 1 September 2016.  Currently claims 1-4 and 6-14 are pending. Claim 5 has been canceled and Claims 6-14 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, and 4 are objected to because of the following informalities:  
Each of claims 1, 3, and 4 recites “wherein initial scientific ontology stored in the graph database” should read instead “wherein an initial scientific ontology stored in the graph database”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 1, 3, and 4 recites the limitation "the at least one user" in lines 21, 24, and 27, respectively.  It is noted that each of these claims recites a “least one user selected field of interest” which provides antecedent basis for the user’s selected field of interest but not to the at least one user. There is insufficient antecedent basis for this limitation in the claim. Claims 2, 6, 9, and 12 are also rejected because they depend from claim 1; Claims 7, 10, and 13 are also rejected because they depend from claim 3; Claims 8, 11, and 14 are also rejected because they depend from claim 4.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“rule-based semantic reasoner” in claims 1, 3, and 4
“curiosity satisfaction value calculating module” in claims 1, 3, and 4
“personalized output generation module” in claims 1, 3, and 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US2012/0095977, Published 19 April 2012), hereinafter referred to as Levin, in view of Tane et al. ("Semantic Resource Management for the Web: an E-learning Application", WWW Alt. '04: Proceedings of the 13th international World Wide Web Conference on Alternate Track Papers and Posters, May, 2004, pp. 1-10), hereinafter referred to as Tane, and in further view of Qiong Wu (“Modeling Curiosity for Intelligent Agents”, PHD Dissertation, School of Computer Engineering, Nanyang Technological University, August 2014, pp. 1-160), hereinafter referred to as Wu.

In regards to claim 1, Levin teaches a curiosity-adaptive ambient semantic intelligence system for a scientific collaboration platform comprising a processor communicatively coupled to a memory device, the system comprising: ([Abstract, 0221, Figure 1, Figure 2, Figure 3, Figure 10, Figure 11], Methods, systems, apparatus, and machine-readable media for matching a question with an expert are provided herein. Information regarding a plurality of experts may be received. The received information may be analyzed and processed and an expertise cloud may be generated for each expert of the plurality of experts using the received information and results of the analysis and processing. In some cases feedback regarding an expert may be received and associated with the expert., In one embodiment, the number of relationships between two or more experts, and/or the strength of the relationships may be determined such that, for example, an exact expertise-expertise match and/or an exact requested expertise-expertise match may have a very strong tag-cloud relationship score, analogous to using a value of 1 for both Q and T in equation 1., wherein a computer based question expert-answer framework (scientific collaboration platform) automatically recommends to a user expressing an interest/curiosity by means of a question an expert (collaborator) to answer that question (according to semantic analysis – Figure 10) with this framework/platform performing collaboration by virtue of interaction of experts and users (but also experts and experts) a data receiving module that receives user input from a user before the user authors a work, the user input including at least one user selected field of interest and at least one curiosity trait, the field of interest being selected from at least one of scientific and philosophical subjects; ([0080, 0111, 0138, 0139, 0150, 0155, 0156, 0209], A user at one of user computer systems 105 may access user interface 240 over network 110. The user may enter a question in a search or question box in user interface 240, and either hit “Enter” on a keyboard or select a “Search” button or a “Go' button of user interface 240., On some occasions, a QPQ association may occur when one user enters a query, picks a search result returned to the user in response to the query, and then Submits a Subsequent query., FIG. 7B illustrates an exemplary question cloud A 720 generated for the received question that includes components 710 and found related items 725. Related items 725 are shown in FIG.7B as the space included within question cloud 720., Table 5 provides a table of exemplary related items for the question “When will there be a Mars colony'?” In this case, there is only one component, “Mars colony.” If there were more than one, an additional weight estimating the relative importance of each component within the question would be considered., In step 915, it may be determined whether a user asking the question has a preferred expert or group of experts for answering all questions asked by the user or answer questions related to a particular topic. The establishment of a preferred expert by a user is discussed in further detail with regard to FIG. 13 as provided below. When the user has a preferred expert, a weight indicating one or more characteristics of the preference may be calculated and/or assigned to the expert (step 920)., Weighted matches may be filtered according to, for example, a user preference, in order to reduce noise, remove weighted matches that do not have a threshold amount of relevancy to the question cloud, and/or remove weighted matches that do not have a threshold amount of match quality. The weighted matches may also be prioritized and/ or ranked according to one or more criteria. The criteria used may be, for example, a user selected criterion Such as geographic location of the expert or minimum level of education of the expert, the quality Score assigned to the match, the weight assigned to the matches, and/or the degree of relevancy of the match., For example, if a user responds to an expert's answer with a comment like “thanks, or “excellent answer” expert monitor 186 may interpret such comments as favorable feed back regarding the expert., wherein user input into the question expert-answer framework includes a question which comprises (has fields indicative of) a field of interest which may be scientific (e.g., “nasa” but also includes more general scientific topics such as psychology and economics) along with a curiosity trait in the form of user preferences for a particular expert or for filtering criteria and wherein this input is received by the framework before the user authors a work such as writing/authoring feedback for an expert (or engaging in subsequent authoring of queries such as in a QPQ scenario.) a graph database comprising machine-processable semantic representations of components of a scientific ontology, wherein the components of the scientific ontology comprise one or more fields of interest, including the user selected field of interest, and one or more Curiosity Attracting Pointers (CAPs) that enable collaboration and communication among users by way of a social media platform, each CAP being associated with at least one field of interest, a rule-based semantic reasoner that automatically identifies one or more potentially relevant CAPs within the graph database and associates the one or more potentially relevant CAPs with the user selected field of interest in the graph database; ([0103, 0108, 0117, 0142, 0143, 0151, 0233, Figure 5A, Figure 5B, Figure 8, Figure 10, Figure 17], FIG. 5A illustrates an exemplary graphic depiction of the expertise of an expert A 505 where the expertise tags associated with the expert A505 are represented as expertise tags 510 and the paths between expertise tags 510 are shown as lines connecting expertise tags 510. The relative sizes of expertise tags 510 serve to indicate the relative importance, or weight, of the expertise tag to the expertise associated with the expert., At times, ambiguous terms or concepts may accumulate expertise tags or related items. For example, a term like “depression' may link to concepts in both psychology and economics. However, ambiguous terms, especially when considered in combination with other terms, may be useful expertise tags or related information. For example, "depression” may not distinguish between experts in economics and psychology, but it does distinguish these experts from those in a host of unrelated Subjects such as baseball, knitting, or astronomy., In step 440, a weight may be calculated and assigned to one or more found related items and/or paths between a related item and an expertise tag based on, for example, the strength of the relationship between the related item and the expertise tag. Several other quantities may be used to deter mine the weight of a relationship between an expertise tag and the related concept or information. These weighted terms or picks may be used to generate expertise clouds as in step 445. In step 445, an expertise cloud may be generated and/or updated using, for example, the found related items and/or expertise tags associated with the expert. FIG. 5B illustrates an exemplary expertise cloud A 520 for expert A 505 that includes expertise tags 510 and found related items 515. Related items 515 are shown in FIG. 5B as the space included within expertise cloud A520. In step 450, the expertise cloud may be stored in, for example, storage 170 and/or known expertise cloud database 174 and process 400 may end., FIG. 8 is an exemplary graphic depiction 800 of expertise tags 510 associated with Expert A 505, Expert B 815, and Expert C 820 and components 710 associated with question 705., The relative strength of the associations of the expertise clouds to question cloud 820 is represented graphically by the relative proximity of expertise cloud A 520, expertise cloud B 825, and expertise cloud C830 to question cloud 820. For example, expertise cloud A520 and expertise cloud B 825 overlap question cloud 820 while expertise cloud C 830 does not overlap question cloud 820 and is placed relatively far away from question cloud 820. Thus, expertise cloud A 520 and expertise cloud B 825 are more closely associated with question cloud 820 than expertise cloud C 830., One exemplary criterion used for executing the search of step 925 is whether an expertise cloud has a threshold degree of relevancy to the question and/or a match between an expertise cloud and a question cloud has a threshold degree of quality. Weighted matches between matching expertise related items 1015 and matching question related items 1015 are shown in FIG. 10 wherein the weights of the matches are graphically indicated by the width of the arrows connecting the matching related items., Information entered via GUI 1600 may be used by, for example, systems 100, 200, and/or 105 for associating one or more expertise tags with an expert, creating an expertise profile, associating an expertise profile with expert, creating an expertise cloud, and/or associating an expertise cloud with the expert., wherein a graph database is constructed for each expert in the form of the expertise cloud which includes fields of interest (topics and related topics) and CAPs in the form of the expert profiles/experts themselves and tags (i.e., expert submitted information which points to information of interest for the curious user including the field of interest for the user indicated in or derived from the submitted query), wherein the set of expertise clouds form a (scientific) ontology which relates items/concepts to each other according to a weighted relevance of each respective association, wherein an expert/expert profile is identified automatically through a comparison/matching between the query cloud representation (also an ontology) and the expertise cloud (Figure 8) such that this matching process employs an analysis (semantic reasoner) over the semantic representation of the expert knowledge (including related knowledge) and the user query semantic representation with the matching also employing rules to determine the relevance of the matching (for example search criteria), wherein the identification of the expert/expert profile (CAPs) facilitates the interaction (collaboration) between a user and an expert, and wherein the question expert-answer platform is a social media platform with participants forming a profile in a community website (Figure 17).)  a curiosity satisfaction value calculating module that analyzes the at least one curiosity trait and assigns a personalized curiosity satisfaction value to each of the CAPs associated with the user selected field of interest in the graph database, wherein the at least  one curiosity trait is derived by the system through a … analysis of selectivity patterns of the at least one user; ([0150, 0151, 0154, 0171, 0187, 0215, 0217, Figure 9], In step 915, it may be determined whether a user asking the question has a preferred expert or group of experts for answering all questions asked by the user or answer questions related to a particular topic. The establishment of a preferred expert by a user is discussed in further detail with regard to FIG. 13 as provided below. When the user has a preferred expert, a weight indicating one or more characteristics of the preference may be calculated and/or assigned to the expert (step 920).
Weighted matches may be filtered according to, for example, a user preference, in order to reduce noise, remove weighted matches that do not have a threshold amount of relevancy to the question cloud, and/or remove weighted matches that do not have a threshold amount of match quality., The weighted matches may also be prioritized and/ or ranked according to one or more criteria. The criteria used may be, for example, a user selected criterion Such as geographic location of the expert or minimum level of education of the expert, the quality Score assigned to the match, the weight assigned to the matches, and/or the degree of relevancy of the match., One exemplary criterion used for executing the search of step 925 is whether an expertise cloud has a threshold degree of relevancy to the question and/or a match between an expertise cloud and a question cloud has a threshold degree of quality. Weighted matches between matching expertise related items 1015 and matching question related items 1015 are shown in FIG. 10 wherein the weights of the matches are graphically indicated by the width of the arrows connecting the matching related items., In step 930, the found weighted matches may be analyzed, filtered, and/or prioritized according to one or more criterion. Analysis of the weighted matches may include a statistical analysis of a weighted match in order to determine, for example, the validity of the match based on one or more factors, such as statistical factors, a degree of specificity of the found expertise cloud(s), a degree of relevance between the expertise cloud and the question cloud, and/or a degree of quality for a weighted match. The quality of a match may be determined based on, for example, the overall extent of the weighted overlap of an expert's expertise cloud with the cloud associated with an incoming question., In step 1125, a question-component-to-expertise tag-path score, Sqrt may be generated. The Sqrt may be a calculated score, or weight, derived from a relationship between a component and an expertise tag via related item that is associated with both the component and the expertise tag. An exemplary formula for calculating a Sorr is as follows: <equations 1-3>, In step 1140, a question-to-expert score So may be calculated via, for example, Equation 6, provided below. The question-to-expert score may be a Summation of a function of the question-to-expertise-tag scores Sor over all expertise tags T associated with the expert, divided by the size of the expert's cloud size raised to an exponent., A user may select a preferred expert or one may be selected for the user based on, for example, the user's feed back, the feedback of other users, and/or another appropriate criteria. In such a case, the preferred expert may be assigned a higher weight such that questions from that user are preferentially directed to a preferred expert when it is qualified to answer the asked question. In one embodiment, a matrix of fan-to-expert weights may be generated using network performance feed back. This matrix may then be used when matching experts to questions., In step 1305, feedback regarding an expert may be received. The feedback may be received from, for example, a user or entity that Submits a question, a fan-to-expert matrix, an expert monitor, like expert monitor 186, that tracks expert performance, response times, and/or question answering thoroughness, and/or any combination thereof., wherein a curiosity satisfaction value is computed in the form of a (question-expert) matching score which predicts the relevance of an expert (CAP but also relevance of associated expert tags which is also a CAP) to answer the question (i.e., to satisfy the user’s interests/curiosity as expressed in the posed question) such that this curiosity satisfaction value is derived from an analysis of the curiosity trait of the user (i.e., the expressed preference of a user or other users to an expert/CAP for a given field of interest) and such that the curiosity trait is determined by the selectivity patterns of the user that poses the question (i.e., analysis of preference selectivity) but also can be determined by the (analysis of) selectivity patterns of a set of users (which form a matrix of fan-to-expert weights).)  and an online data acquisition module that crawls an Internet, pulls data from relevant online data sources, parses the pulled data and formats the data into components for populating the components of the scientific ontology in the graph database, initial scientific ontology stored in the graph database is made up of components … and the components generated by the online data acquisition module; ([0056, 0070, 0079, 0093, 0094, 0104, 0105, 0118], The data stored in any of the databases of system 100 may be indexed, organized, or otherwise manipulated in order to facilitate, for example, efficient data storage and searching of data., In the example of an individual expert, a search of documents on the World WideWeb may be executed in order to find any and all documents or editorial materials referencing an expert. These documents may be analyzed to, for example, determine weighted areas of expertise for the expert. In some embodiments, some reference materials may be used to expand or increase the specificity of an expert's expertise with terms that are related to his areas of expertise. For example, when an expert describes himself as an electrical engineering expert, various reference materials may be consulted in order to expand and specify the types of experience that would be common to electrical engineering experts., Crawler 220 may periodically access remote sites 215 over network 110. Crawler 220 collects data from remote sites 215 and stores the data in collected data store 230. Indexer 225 indexes the data in collected data store 230 and stores the indexed data in question and expert matching engine 120., In one embodiment, information regarding an expert may be received via a third party, Such as a crawler like crawler 220, via an automatic procedure for accessing an expert's information on, for example, the World Wide Web either with or without the expert's prior express request that the third party access his information. For example, information regarding the expert NASA may be received from a third party following the third party's access of NASA's website and/or URLs including information regarding NASA and Subsequent analysis of the information found there., In step 410, the expert's information may be analyzed in order to determine, for example, an identity of the expert, an area of expertise to be associated with the expert, ambiguous or inconsistent information included in the expert's received information, the specificity of the information, and/or the quantity of the received information. The expert's information may be analyzed using one or more language rules and/or natural language rules., In step 435, one or more sources of secondary information may be searched for information relating to the expert and/or expertise tags associated with the expert. Such related information may be referred to herein as a “related item.” Exemplary Sources of secondary information include data stored in batch aggregator 160, search engine log data, reference data, and editorial data, Such as search engine log data 140, reference data 150, and editorial data 155, respectively., Once found, related items may be analyzed and/or mathematically manipulated in order to, for example, deter mine the related item's relevancy to an area of expertise and/or expertise tag and/or popularity among, for example, search engine users., Table 4 provides a table of exemplary related items for the expertise tags “astronauts.” “NASA.” and “space flight' wherein the related items are found via a QQ association. Table 4 also includes a column indicating the frequency of use for the related item among search engine users and the relative weight of related items., wherein a data crawler crawls online data sources (e.g., NASA) to extract data relevant to a given expert including the identity of the expert, an area of expertise of the expert, and the specificity of the information (such that the analysis to determine that diverse set of information is a parsing operation using natural language rules), wherein this (and other data) is indexed, organized, and stored for efficient search (a formatting operation) and wherein the crawled data sources (expert data and related data) are used to construct the components of the scientific ontology (the expert tags with weighted relevance to related items/concepts as well as relationships between the related items/concepts themselves), and wherein the related items/concepts themselves are derived from the extraction of information (crawling) from various sources (editorial data, reference data, search engine log data) and the parsing and formatting of that data (i.e., determination of associations between terms and organizing the terms on the basis of the associations).) and a personalized output generation module that generates a personalized output … comprising a subset of CAPs from the graph database associated with the user selected field of interest, each CAP in the subset being selected by the personalized output generation module based on its assigned personalized curiosity satisfaction value (CSV), and the CAPs further comprising … a link to a digital resource, and a name of a contributor …([0081, 0156, 0186, 0213, 0220]], Search engine 235 may then transmit the extracted data or expert match over network 110 to a user computer system 105. The extracted data or expert match may include a list of experts and/or URL links to one or more of remote sites 215. The user at user computer system 105 may select one of the links to remote sites 215 and access respective remote site 215 over network 110., The weighted matches may also be prioritized and/ or ranked according to one or more criteria. The criteria used may be, for example, a user selected criterion Such as geographic location of the expert or minimum level of education of the expert, the quality Score assigned to the match, the weight assigned to the matches, and/or the degree of relevancy of the match. The weighted matches may be sorted or ranked according to their priority Such that the highest priority match is listed first and the remainder of the matches is listed in an order consistent with their decreasing priority., A potential outcome of calculating a question-to expertise-tag score for a plurality of expertise tags via step 635 is a list of question-to-expertise-tag scores. Typically, a few expertise tags within the list may have a strong or high value question-to-expertise-tag score while many other expertise tags may have a weak or low value question-to expertise-tag score. It may be beneficial to filter and/or prioritize a list of question-to-expertise-tag scores according to their value., Exemplary network performance feedback may include an indication of a preference by one or more users for a particular expert to answer questions regarding a particular topic. For example, a user may select or enter “NASA’’’ as a preferred expert to answer questions regarding the space exploration program of the United States or images generated by the Hubble Telescope., Lists of one or more experts associated with a requested topic may be generated by, for example, matching expertise tags and/or expertise clouds among experts associated with the desired areas of expertise., wherein a prioritized personalized list (subset) of experts (subset of CAP’s) is generated according to the preferences and interests (question posed/fields) of the user from the graph database of experts, expert tags, and related items/concepts such that the generation/selection of the CAP’s/experts is based on the relative (and absolute) question-expert score matching metric (curiosity satisfaction value)  and wherein this output includes a link to a digital resource (the expert), the name of a contributor (the expert’s name) .) As a noted above, the “rule-based semantic reasoner” in the claims is being interpreted as generic placeholder without the recitation of sufficient accompanying structure to perform the function; a review of the specification shows that the following appears to be the corresponding structure described in the specification: paragraph [0044]. The “curiosity satisfaction value calculating module” in the claims is being interpreted as a generic placeholder without the recitation of sufficient accompanying structure to perform the function; a review of the specification shows that the following appears to be the corresponding structure described in the specification: paragraph [0037-0039]. The “personalized output generation module” in the claims is being interpreted as a generic placeholder without the recitation of sufficient accompanying structure to perform the function; a review of the specification shows that the following appears to be the corresponding structure described in the specification: paragraph [0025].
However, Levin does not explicitly teach … a theory based analysis …; … entered by a system administrator …; …graph … a name of a concept or a subject or a domain or a field, a formal description of a succinct statement, a title of an article or a book … and wherein an operational rule derived from the theory comprises a novelty dynamics formula-1, a novelty dynamics formula-2, a completion dynamics formula, an explanation dynamics formula-1, an explanation dynamics formula-2, a challenge-seeking dynamics formula-1, and an interest dynamics formula.  Although Levin discloses the derivation of the curiosity trait according to selectivity patterns of the user, he does not disclose that this curiosity trait is derived according to a theory from which an operational rule is also derived according to the various dynamics formulae. Although Levin discloses the population of the scientific ontology/graph database (expert tag – related items/concepts weighted linked association) using an automated data crawler process and discloses the participation of a system administrator in the generation of that ontology/graph database from information provided by each expert via a GUI, he does not indicate if the system administrator enters the components. Although Levin teaches that a subset of CAPs are generated as an output in the form of a link to an expert or a name of an expert (contributor) and although Levin teaches that CAPs include the expert tags (domain, subject, concept, field), he does not disclose that the output is in the form of a graph and that the CAP’s that are outputted include domain, subject, concept, field, formal description, or title of a book.
However, Tane, in the analogous art of using ontologies for semantically reasoned information retrieval, teaches and an online data acquisition module that crawls an Internet, pulls data from relevant online data sources, parses the pulled data and formats the data into components for populating the components of the scientific ontology in the graph database, initial scientific ontology stored in the graph database is made up of components entered by a system administrator and the components generated by the online data acquisition module; ([p. 2, Section 3.1, p. 2, Section 3.1.1, pp. 2-3, Section 3.1.2, p. 3, Section 3.2, p. 8, Section 8.2, Figure 1, Figure 2], Professor Meyer expects to find a lot of material accessible on the web for the first lecture and he already has some lecture notes which are more or less ready to be used. He has already annotated part of the material with educational markup using the LOM and Dublin Core standards, and for the domain of computer science he uses the well known ACM taxonomy ., Professor Meyer planned the construction of the two courses in the following way: first, he needs to have a systematic overview over the material that he has collected by and by. Instead of using a generic ontology like the ACM classification, he may also use an ontology that was created by one of his colleagues. In that case, Professor Meyer needs to familiarize himself first with the content and the meaning of the concepts and relations, as the ontology may be created from a slightly different viewpoint., He selects a set of concepts from the ontology, which specifies the kind of pages he wants to retrieve….He decides to send the crawler to search for new material on Knowledge Management and Peer-to-Peer. For this, he selects the corresponding concepts as well as other concepts that seem to be relevant in both domains. Then he launches the crawler at the homepages of the European projects Ontoweb and SWAP which he considers as good starting points. The retrieved results can finally be browsed by using the same ontology., Moreover, the scenario shows that there is a strong interaction between these five tasks: The crawling task needs the ontology as background knowledge, and populates the text corpus. The corpus will be structured by the crawling task, and serves itself as input to the ontology update task, which, it its turn, populates the ontology. The updated ontology can be used to launch again the focused crawler, or to retrieve resources in the P2P network., The user can select, on the left hand side, the place where he wants to insert the new concept or instance. Then he can relate the new instances or concepts to other concepts or instances by selecting in the context menu of the new instance the place where he wishes to insert the given concept., an (scientific graph-based) ontology is generated from an initial ontology/set of concepts by using a data crawler to crawl the Web for selectively entered concepts associated with that initial ontology according to the preferences of a system administrator (Professor Meyer) for the purpose of parsing harvested pages according to the frequency of concepts and organizing/formatting the concepts based on concept relatedness such that the population of the components is selectively determined by the initiator of the focused crawling function (system administrator – Professor Meyer) such that the components in the initial scientific ontology can be interpreted to be either the initial set of specified concepts/components (such as obtained from a colleague) or a first or preceding ontology in the iterative, adaptable ontology development framework (with each iteration in which the ontology from a previous iteration is used to focus the data crawler with the system administrator having the capability of modifying/populating the components of that ontology at any iteration through the user interface) and a personalized output generation module that generates a personalized output graph comprising a subset of CAPs from the graph database associated with the user selected field of interest, each CAP in the subset being selected by the personalized output generation module based on its assigned personalized curiosity satisfaction value (CSV), and the CAPs further comprising a name of a concept or a subject or a domain or a field, a formal description of a succinct statement, a title of an article or a book, a link to a digital resource, and a name of a contributor([p. 2, Section 3.1.1, p. 3, Section 3.2, p. 5, Section 6.1, p. 6, Section 7.1, Figure 3, Figure 4], Beside the most important concepts, the ontology also contains pointers to relevant resources that he collected (e. g., HTML pages, PDF files or powerpoint files).… In order to find new relevant material in the P2P network, Professor Meyer first needs to define a query. Professor Meyer searches for lectures on the topics “Algorithmics” or “Knowledge Discovery”. Hence he defines the following query:… He can send more specific queries to the Edutella network to get further information about the specific lectures or authors that are of interest to him., Since ontologies show up in all these tasks, it is rather natural to use a representation of the ontology as central part of the user interface. Whenever one of the other four tasks is performed, then this ontology representation has to be complemented by a second interface specific to the task. By keeping the ontology a constant part of the interface, it serves as a mental fixpoint and thus facilitates the orientation of the user., By clicking on the concept “String matching algorithms”, one is, e. g., able to find its instances, such as the “Boyer-Moore” algorithm, or find the lectures which refer to this algorithm by following the relation “isReferredBy” of the instance “Boyer-Moore”(selected in the right panel of figure 3.)., The user can specify his preferences by assigning weights to selected entities of the ontology…. For example, a user may specify that he is interested in material on “Machine Learning Algorithms”…. This enables the use of different levels of “sharpness” in the focusing; e. g., one may decide to present only documents relevant according to a stricter weighting strategy to the user. On the other hand, the decision of which links to follow can be made based on a somewhat softer weighting scheme, so that the crawler is able to “tunnel” over a page which is not relevant in itself, but may point to other relevant documents. The crawling process yields two kinds of results. First, the full text of the documents is stored in a text corpus. From there, it can be used in the clustering (see 8.1) and ontology evolution (8.2) modules. Second, the metadata of the crawling process – which pages have been crawled, which were the most relevant entities on a page, what is the link structure between pages – are stored in an ontology. From there, they can be presented in tabular form or using the ontology browsing component, or provided in the Edutella module (see 7.2)., The Courseware Watchdog includes the possibility to participate in the Edutella peer-to-peer network. Peer-to-peer (P2P) networks are decentralized networks which allow for publishing and searching resources based on direct collaboration between their nodes. The Edutella10 network applies the P2P paradigm to the exchange of structured information about available learning resources [22]., In this section, we will describe the two retrieval components which allow the user to find material according to his interests. In both cases, the ontology browsing component is used to define the elements that should be looked for., The user is given an extensible query repository of template queries, which he can pose as-is, or, at his choice, partially fill in with concrete values. This means that free variables of the query are replaced by literal values or entities (instances, concepts or properties) from the ontology., wherein a user interface is used for both designing an ontology and extracting (querying) information of interest based on the organization of the information in that ontology such that the ontology display and browsing functionalities of the interface is a personalized output generation module that generates personalized ontology-based graphs focused on (focused subsets of) concepts and fields of interest (according also to weighted user preferences/curiosity traits)  with that ontology representation output indicating also a name of a concept or a subject or a domain or a field (e.g., “Julien Tane”, “collaborates”, “Kaon” or “machine learning”), a title of an article or a book (e.g., PDF files, powerpoint files, or “KAON Tutorial”), and a formal description of a succinct statement (e.g., various nodes in Figure 3 with a link to lectures to provide formal explanatory material from a succinct description of a function or algorithm such as “string matching algorithm”, and wherein it is noted that (like Levin, Tane also teaches that) the subset of CAPs corresponding to the interface-browsable ontology graph subset also include links such as to lectures and names of contributors such as “Christopher Schmitz”) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levin to incorporate the teachings of Tane to generate the components of the scientific ontology in a graph database using a data crawler in the online data acquisition with the components of the initial scientific ontology made up of components entered by a system administrator associate and to generate an output graph of a subset of CAP’s which comprise a name of a concept or a subject or a domain or a field, a formal description of a succinct statement, a title of an article or a book. Caps a title of an article or book and a name of a contributor. The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency and effectiveness of retrieving and managing information resources by using a focused data crawler to generate ontologies according to conceptual components populated by a system administrator who also controls the organization of that ontology and by using an interface for browsing the automatically selected relevant content of that ontology, including links to detailed information according to field/concepts that link information semantically to documents related to those concepts or fields (Tane, [Abstract, p. 2, Section 3.1.2, p. 3, Section 3.1.3, p. 3, Section 3.1.4, p. 9, Section 9]).
However, Levin and Tane do not explicitly teach … a theory based analysis …;… and wherein an operational rule derived from the theory comprises a novelty dynamics formula-1, a novelty dynamics formula-2, a completion dynamics formula, an explanation dynamics formula-1, an explanation dynamics formula-2, a challenge-seeking dynamics formula-1, and an interest dynamics formula. Although Tane, like Levin, discloses a curiosity trait derived from an analysis of user selectivity patterns (viz., [p. 6, Section 7.1] The user can specify his preferences by assigning weights to selected entities of the ontology. The preprocessing step of the crawler then uses the background knowledge present in the ontology – namely, relations between concepts or instances – to compute relevance scores for other entities.), Tane also does not disclose that this curiosity trait is derived according to a theory from which an operational rule is also derived according to the various dynamics formulae.
However, Wu, in the analogous environment of curiosity-based information retrieval, teaches a curiosity satisfaction value calculating module that analyzes the at least one curiosity trait and assigns a personalized curiosity satisfaction value to each of the CAPs associated with the user selected field of interest in the graph database, wherein the at least  one curiosity trait is derived by the system through a theory based analysis of selectivity patterns of the at least one user; ([p. 94, Section 6.2.3.2, p. 87, Section 6.2.2.2, p. 96, Section 6.2.3.3, p. 100, Section 6.3.2.2, Equations 6.24, 6.25, Figure 6.2, Figure 6.3, Table 6.1, Algorithm 3], v(N,F,P,t) is the stimulation level of learning task t., Energy is an intrinsic constraint that the virtual peer learner should take into consideration when choosing action… When a student feels fatigue, he/ she will need some rest before continuing to work…. Both the action explore and study can decrease certain amount of energy in its inner state, whereas the action rest can recover certain amount of energy., Here, F(C) returns a positive value, while F(B) and F(A) both return negative values. Delta is always capped between 0 and 1., We choose intermediate level for both theta_1 and theta_2, with theta_1 = 0 3. and theta_2 = 0 8.  This is intuitive because most of humans will have an intermediate level of appraisal on curiosity-related emotions…;  wherein the learning/information retrieval task corresponding topic/CAP (for example, the CAP “photosynthesis” which is connected to related items in an ontology as shown in Figure 6.2), is chosen in order to maintain the curiosity of the student/information seeker in the optimal range, as depicted in the Wundt curve,  wherein the curiosity satisfaction value associated with each learning task in a learning zone (e.g., field of interest) is given by the function V (Equation 6.24) to determine if the student/information seeker is curious, bored, or anxious about an information retrieval task which is in turn used to affect the knowledge points chosen in the concept map (CAP) to facilitate efficient learning/information retrieval, wherein the observed inner state of the student/information seeker such as having a current curiosity-based energy level and being bored, anxious, or eager to learn/curious are also curiosity traits of that student/information seeker that have been derived from the most recent pattern of task selection following the Berlyne and Wundt theoretical conceptual framework.),  … and wherein an operational rule derived from the theory comprises a novelty dynamics formula-1, a novelty dynamics formula-2, a completion dynamics formula, an explanation dynamics formula-1, an explanation dynamics formula-2, a challenge-seeking dynamics formula-1, and an interest dynamics formula. ([pp. 91-93, Sections 6.2.3.1, p. 87, Section 6.2.2.2, p. 89, Section 6.2.2.4, p. 93, Section 6.2.3.2, pp. 114-117, Section 7.2.3, Equations 6.12, 6.13, 6.16, 6.18, 6.21, 6.22, 6.24, Figure 6.3, Figure 6.4, Table 6.2], Hence, the combined appraisal value of novelty and conflict regarding a learning task t can be represented as follows: <Equation 6.20>… In the context of VLE, complexity of a task t can be measured by the normalized salience of all knowledge points contained in the task, represented by <Equation 6.21>… For example, searching for an intended piece in a jigsaw puzzle with 1000 pieces is more difficult than searching in one with 10 pieces., Energy is an intrinsic constraint that the virtual peer learner should take into consideration when choosing actions. This is a natural constraint in any learning environment for a real human student., We denote the knowledge acquisition effciency ∆ of a virtual peer learner as : ∆ = l, 0 ≤ l ≤ 1 (6.10) where l is the base knowledge acquisition ability when the virtual peer learner is in no_emotion state. The action study is implemented by randomly selecting ∆ percentage of new knowledge points in the current learning task and recording them into the agent's memory., According to Wundt (Figure 6.3), there is an inverted U-shaperelationship between the stimulation intensity and arousal of emotions.; According to Loewenstein [65], curiosity can be viewed from an information-gap perspective, which states that curiosity arises when a person's attention becomes focused on a gap in his/her knowledge. From this viewpoint, Berlyne's collative variables [8] can be explained as reflecting multi-dimensional facets of a person's knowledge gaps. For example, novelty refers to something unknown (missing information) and surprise arises when an expectation is violated (information mismatch)…. A novel o indicates that the knowledge points associated with o do not exist in M and hence create a knowledge gap, which leads to the curious learning companion's curiosity…. The agent's curiosity is quenched through the learning function when the user learns a new knowledge point., wherein the curiosity trait (i.e., the distinguishing quality of curiosity that the user exhibits in response to the pattern of previous stimuli/information retrieved as reflected by the metric V for a given information retrieval task  in combination with the dynamic energy level metric which characterizes the user’s propensity to learn) is derived from the integration of novelty and complexity components (or more generally, according to the collative variables of novelty, uncertainty, conflict, and complexity) as follows: (1) a modeling of novelty which quantifies to what extent the user’s current knowledge as represented in his/her concept map knowledge points differs from the concept map of a learning task such that a large novelty measure will favor a large V (in equation 6.24 or algorithm 3) which will favor the selection of a directive study/learn task (if V>theta_1) if the previous selection patterns of the user has left him/her with sufficient energy to perform the study/learn operation (corresponding to Novelty Dynamics Forumla-1 because the agent (module for recommending information/CAPs) determines that the user may prefer resources/knowledge points that are currently not learned/known over those previously learned for which V will be smaller with the greater task novelty presented in the form of an increased new knowledge points delta due to a positive F(curious), corresponding to Challenge-Seeking Dynamics Formula-1 for the same reasons because new knowledge may be considered a challenge that requires the expenditure of energy,  corresponding to Novelty Dynamics Formula-2 also for the same reasons while noting that the term delta which controls learning efficiency may be considered a time constraint through which multiple resources/knowledge points are chosen),  (2) a modeling of complexity which is the ratio of the cardinality of the knowledge points of a current learning task to the maximum cardinality across that for all tasks (Equation 6.21) such that a more complex task is less favored than a less complex task, for which the completion requires fewer learned knowledge points if the greater complexity term in equation leads to V>theta_2 while the less complexity term leads to theta_2>V>theta_1  (corresponding to Explanation Dynamics Formula-1 because the completion of the less complex task for which each knowledge point is proportionately more central than the more complex task for which each knowledge point is proportionately more peripheral and corresponding to Explanation Dynamics Formula-2 for the same reasons in the sense that the completion of any single knowledge point in the less complex task has more effect than the more complex task in bringing the overall task to completion), (3) the Wundt curve models the underlying basis for determining curiosity-based actions/modalities, such as expressed in equation 6.24, such that this model/equation indicates/represents interest dynamics (formula) by virtue of the selection of resources/knowledge points according to a region in the Wundt curve for which curiosity/interest dynamics are most in play (corresponding to interest dynamics formula) , and (4) the VLE curiosity modalities associated with knowledge point selection based on novelty and complexity metrics (as well as more generally on all the collative variables) may be cast in a Lowenstein descriptive framework in which curiosity is a response to a gap in knowledge such that, in this framework,  the agent selects/points to knowledge points according to a model of the emotional state, knowledge state, and interests of the human with which it is interacting in which the response of the agent is based on a completion dynamics formula because it is based on recognizing gaps such as through novelty, surprise, and uncertainty and pointing in a direction which seeks to resolve those gaps.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levin and Tane to incorporate the teachings of Wu to derive the curiosity trait of the user by the system through a theory based analysis of user selectivity patterns and to formulate an operational rule derived from that theory that comprises a novelty dynamics formula-1, a novelty dynamics formula-2, a completion dynamics formula, an explanation dynamics formula-1, an explanation dynamics formula-2, a challenge-seeking dynamics formula-1, and an interest dynamics formula. The modification would have been obvious because one of ordinary skill would have been motivated to improve the effectiveness and efficiency of information retrieval and learning that optimizes a level of curiosity/stimulation/engagement of the user in a learning (information acquisition) context through selective recommendation of information according to a theory of curiosity (Berlyne) which is used to derive various (computational curiosity) formulae that are operational rules in that learning/information retrieval framework according to that theory (Wu, [p. 3, Section 1.1, p. 13, Section 2.1.1.1, pp. 14-15, Section 2.1.1.3, p. 107, Section 6.4, p. 124, Section 7.4, Figure 1.1]).

In regard to claim 2, rejection of claim 1 is incorporated and Levin further teaches wherein the components of the scientific ontology comprise further comprise one or more components selected from the group consisting of: relationships between CAPs (CAP-Rs), Curiosity Dynamics Metatags (CDMs), Supplementary Digital Links (SDLs), and Resource Identity Metatags (RIMs) ([0081, 0225, 0230, Figure 10, Figure 15], Search engine 235 may then transmit the extracted data or expert match over network 110 to a user computer system 105. The extracted data or expert match may include a list of experts and/or URL links to one or more of remote sites 215. The user at user computer system 105 may select one of the links to remote sites 215 and access respective remote site 215 over network 110. Server computer system 210 may thus assist the user at the respective user computer system 105 to find or select an expert and/or one of remote sites 215 that have data pertaining to the question entered by the user., FIG. 15 is a graphic depiction of the process of matching two experts such as process 1400. For ease of understanding, FIGS. 14 and 15 will be discussed together. In some embodiments, process 1400 may be used to match experts that share related concepts of expertise such as related items 1015., Matching related items and expertise tags shared between expert A 505 and expert B 815 are shown as related items 1015 in FIG. 15 while unmatching related items shared between expert A 505 and expert B 815 are shown as related items 1010 in FIG. 15. The paths between matching related items 1015 are depicted in FIG. 15 as arrows 1510 wherein the relative width of the arrow indicates the relative strength, or weight, associated with the path., wherein the components of the graph ontology (weighted links between expert tags and conceptual components) includes links to remote sites with data relevant to the user’s field of interest (SDLs), wherein the components of the graph ontology also include derived linkages between experts/expert profiles (CAP-Rs), and wherein the claim only requires one of the listed items in the group.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levin to incorporate the teachings of Tane and Wu for the same reasons as pointed out for claim 1.

Claim 3 is also rejected because it is just a method implementation of the same subject matter of claim 1 which can be found in Levin, Tane, and Wu. It is noted that the claim also recites a method of operating a system using a processor and a memory device which is also found in Levin (e.g., [Figures 1-3, 0085, 0086] Data storage device 335 includes a machine-read able medium 360 on which is stored one or more sets of instructions 365 (e.g., Software) embodying any one or more of the methodologies or functions described herein. Set of instructions 365 may also reside, completely or at least partially, within main memory 315 and/or within processor 305 during execution thereof by user computer system 105, static memory 325 and processor 305 also constituting machine readable media. Set of instructions 365 may further be trans mitted or received over a network 110 via network interface device 330., The term “machine readable medium’ shall also be taken to include any medium that is capable of storing, encoding, or carrying a set of instructions for execution by machine 105 and that caused machine 105 to perform any one or more of the methodologies of the present invention.)

Claim 4 is also rejected because it is just a computer readable medium implementation of the same subject matter of claim 1 which can be found in Levin, Tane, and Wu. It is noted that the claim also recites computer readable storage medium with instructions (article of manufacture) which is found in Levin (e.g., [0026, 0085])

In regard to claim 6, rejection of claim 1 is incorporated and Levin further teaches wherein …, and the users give feedback and make recommendations and change requests to the components of the scientific ontology stored in the graph database.  ([0076, 0206, 0210, 0211], Expert monitor 186 may monitor an expert's performance including, for example, an expert's response time when answering a question, the thoroughness of an answer to a question, and feedback regarding an expert. A database including feedback data 188 may include feedback data related to one or more experts, expertise tags, and/or expertise clouds., Typically, any feedback, regardless of its type, may be applied to an expert, expertise tags associated with an expert, and/or expert's cloud(s) as a weighted score and/or an adjustment to a previously calculated weight or score., Exemplary overall performance feedback includes feedback regarding the overall responsiveness of an expert to questions, such as the fraction of questions Submitted to an expert that are answered, an average response time for an answer to be provided by the expert, and any complaints or reviews received regarding the expert. In some cases, overall performance feedback may be applied to an expert directly Such that it is applied to any expertise tags and/or clouds associated with the expert., In some embodiments, users may be provided with a means to enable them to rate a response received from an expert. An expert may then gain a reputation weight Such that, for example, a positive rating by a user may increase a reputation weight assigned to the expertise path that matched him to a given question while a negative rating may decrease a reputation weight assigned to the expertise path that matched him to a given question. A reputation weight may also be applied to related items and/or expertise tags included in an expertise cloud in the matching path., For example, topical performance feedback may be used to adjust the weights of paths between a question and an expertise tag as opposed to adjusting the weight of an individual expertise tag. For example, the expertise tag “China' could indicate expertise regarding the country or dinnerware. It might not be optimal to enhance the weight of an expert associated with the tag "China' when questions about dinnerware are answered when the expert only has expertise regarding the country of China. However, associating a weight with a path between an expertise cloud including “China' and a question about Chinese foreign policy would serve to decrease the ambiguity of the term “China’ in the expertise cloud and increase the likelihood that questions regarding the country China would be directed to this expert., wherein users provide feedback (in various manners) to the resultant recommended experts (CAPs) such that this feedback modifies the weights of the graph representation of the expert tags and conceptual related data (which is a recommendation for a change request for components in the graph database ontology according to the user’s experience with those components).)
However, Levin does not explicitly disclose  the scientific ontology is designed and transformed by the system administrator. Although Levin discloses the design of the scientific ontology/graph database (expert tag – related items/concepts weighted linked association) using an automated data crawler process and discloses the participation of a system administrator in the generation of that ontology/graph database from information provided by each expert via a GUI, he does not indicate if the system administrator designs and transforms the ontology.
However, Tane, in the analogous art of using ontologies for semantically reasoned information retrieval, teaches wherein the scientific ontology is designed and transformed by the system administrator, and the users give feedback and make recommendations and change requests to the components of the scientific ontology stored in the graph database. ([p. 2, Section 3.1, p. 2, Section 3.1.1, pp. 2-3, Section 3.1.2, p. 3, Section 3.2, Figure 1, Figure 2], Professor Meyer expects to find a lot of material accessible on the web for the first lecture and he already has some lecture notes which are more or less ready to be used. He has already annotated part of the material with educational markup using the LOM and Dublin Core standards, and for the domain of computer science he uses the well known ACM taxonomy ., Professor Meyer planned the construction of the two courses in the following way: first, he needs to have a systematic overview over the material that he has collected by and by. Instead of using a generic ontology like the ACM classification, he may also use an ontology that was created by one of his colleagues. In that case, Professor Meyer needs to familiarize himself first with the content and the meaning of the concepts and relations, as the ontology may be created from a slightly different viewpoint., Professor Meyer now wishes to organize the learning resources he has retrieved. Ideally, he wants to group similar documents together and structure the document collection according to certain criteria. He may use available clustering algorithms, but he does not want to ignore the additional background knowledge encoded within the ontology. For instance, he would expect that a lecture about ‘Machine Learning’ and another lecture about ‘Data Mining’ are grouped in the same cluster, even though they may not share many technical expressions. The ontology will then bridge the gap, as it subsumes both terms under ‘Knowledge Discovery’., He decides to send the crawler to search for new material on Knowledge Management and Peer-to-Peer. For this, he selects the corresponding concepts as well as other concepts that seem to be relevant in both domains. Then he launches the crawler at the homepages of the European projects Ontoweb and SWAP which he considers as good starting points. The retrieved results can finally be browsed by using the same ontology., Moreover, the scenario shows that there is a strong interaction between these five tasks: The crawling task needs the ontology as background knowledge, and populates the text corpus. The corpus will be structured by the crawling task, and serves itself as input to the ontology update task, which, it its turn, populates the ontology. The updated ontology can be used to launch again the focused crawler, or to retrieve resources in the P2P network., wherein an (scientific graph-based) ontology is designed by  the system administrator (Professor Meyer) by virtue of the specification of an initial ontology and the augmentation of that ontology using system administrator-specified constraints such that this ontology is, in addition, transformed by the system administrator by virtue of the cluster-based organization process represented in that that ontology as well, more generally, through the interface for assisting the system administrator to select particular components for inclusion.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levin to incorporate the teachings of Tane for a system administrator to design and transform components of a scientific ontology. The modification would have been obvious because one of ordinary skill would have been motivated to improve the efficiency and effectiveness of retrieving and managing information resources through an ontology configuration process according to system administrator preferred (focused) conceptual components where that system administrator controls the organization of that ontology through an interface for designing, browsing, and selecting relevant components of that ontology (Tane, [Abstract, p. 2, Section 3.1.2, p. 3, Section 3.1.4, p. 9, Section 9]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levin and Tane to incorporate the teachings of Wu for the same reasons as pointed out for claim 1.

Claim 7/3 is also rejected because it is just a method implementation of the same subject matter of claim 6/1 which can be found in Levin, Tane, and Wu.

Claim 8/4 is also rejected because it is just a computer readable medium implementation of the same subject matter of claim 6/1 which can be found in Levin, Tane, and Wu.

In regard to claim 9, rejection of claim 1 is incorporated and Levin further teaches wherein the at least one user scores each of the CAPs based on at least one parameter selected from the group consisting of popularity, a popular score given to a CAP, another score given to a CAP by a prestigious group and a network centrality of a CAP ([0210], In some embodiments, users may be provided with a means to enable them to rate a response received from an expert. An expert may then gain a reputation weight Such that, for example, a positive rating by a user may increase a reputation weight assigned to the expertise path that matched him to a given question while a negative rating may decrease a reputation weight assigned to the expertise path that matched him to a given question. A reputation weight may also be applied to related items and/or expertise tags included in an expertise cloud in the matching path., wherein the user scores an expert/CAP by providing a rating to a (informational) response from the expert/CAP such that this rating is a popular score since it is indicative of how popular/liked that expert/CAP is to the user.)   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levin to incorporate the teachings of Tane and Wu for the same reasons as pointed out for claim 1.

Claim 10/3 is also rejected because it is just a method implementation of the same subject matter of claim 9/1 which can be found in Levin, Tane, and Wu.

Claim 11/4 is also rejected because it is just a computer readable medium implementation of the same subject matter of claim 9/1 which can be found in Levin, Tane, and Wu.


Claim 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Levin, in view of Tane, in view of Wu, and in further view of Varlamis et al.  (“Chapter 3: Application of Social Network Metrics to a Trust-Aware Collaborative Model for Generating Personalized User Recommendations”, in Ozyer al. (eds), “The Influence of Technology on Social Network Analysis and Mining”, Lecture Notes in Social Networks 6, Springer-Verlag Wien, 2013, pp. 49-74), hereinafter referred to as Varlamis. 

In regard to claim 12, rejection of claim 1 is incorporated and Levin further teaches further comprising a Curiosity Satisfaction Value (CSV) module that assigns the CSV for each CAP based upon an objective value (OV) component and a curiosity dynamics value (CDV) component, the OV … comprising a frequency of an entry of a specific resource (popularity), an amount of other graph items linked to a specific resource (centrality), an average subjective significance score given by the users to their corresponding entries (popular score) and an average score given to a resource by a group  Art Unit: 2122of user-defined or system-defined prestige group, and …  ([0074, 0076, 0173, 0202, 0212, 0214, Tables 6-9], Suggestion to tag relationship database 162 may include one or more Suggested areas of expertise or Suggested expertise tags that are associated with an expertise tag. Tag to expert relationship database 164 may include an identifying information for an expert associated with an expertise tag, the size of an expertise cloud associated with an expert, a global popularity score of the expertise tag among, for example, search engine users, and/or a string including the expertise tag., Expert monitor 186 may monitor an expert's performance including, for example, an expert's response time when answering a question, the thoroughness of an answer to a question, and feedback regarding an expert.,
Global popularity scores refer to the popularity of a related item, expertise tag, etc. among search engine users., In step 1155, the selected question-to-expert scores may be combined with one or more additional metrics. Exemplary additional metrics include expert reputation rating by users or moderators based on past performance or qualifications, expert responsiveness or promptness based on past performance, geographic proximity of expert to user, demo graphic proximity of expert to user, the user's expressed preference for a given expert, or any other factors that mightaid in estimating the likelihood that an expert will provide a quality aSW. Accumulated topical performance feedback can be also incorporated into the overall performance metric of an expert. For example, an expert who is consistently poorly rated for all topics observed may not be a promising candidate to provide a response for a newly asked question and a weight or reputation weight associated with the expert may be adjusted accordingly so that the poorly rated expert is unlikely to be transmitted to a user as an expert capable of answering a received question., In some embodiments, a user may be enabled to establish a preference for certain expert(s) he has developed a relationship with, as a “fan for example, to answer questions he asks. A user may select a preferred expert or one may be selected for the user based on, for example, the user's feedback, the feedback of other users, and/or another appropriate criteria. In such a case, the preferred expert may be assigned a higher weight such that questions from that user are preferentially directed to a preferred expert when it is qualified to answer the asked question. In one embodiment, a matrix of fan-to-expert weights may be generated using network performance feed back. This matrix may then be used when matching experts to questions. The matrix may be generated by, for example, expert feedback machine 137 and stored in, for example, feedback database 188., Popularity: D: number of experts having related item in their clouds., wherein the CAPs/experts are assigned a score/relevance/CSV based on a number of objective values (or objective value components) including a global popularity scores R or q or t (a frequency of association of related items to components), a number of experts having related items in their expertise clouds or a number of items in the expert’s cloud (either corresponding to a number of graph items linked to a resource/centrality), user preference or reputation score assignment to an expert by a user (a subjective significance score given to a resource, for example an expert with tag “NASA” such that this the effect is an aggregate/average affect across all accumulated/average topical performance feedback), and a reputation/preference score assigned to the resource by a group of users (for example, the moderators which is a prestige group defined within the system but also, more generally, including any group of multiple users across which the feedback information is aggregated), wherein the CAPs/experts are monitored and also scored according to the expert’s response time/average response time and thoroughness of an answer either one of which is a curiosity dynamics value (i.e., a contribution to the CSV based upon the temporal dynamics associated with the satisfaction of the user’s curiosity/interest as well, more generally, the dynamics over time of the monitored response of the expert)
However, Levin does not explicitly teach is a weighted sum of parameters … weights of the parameters are assigned by the CSV module based on the at least one curiosity trait of the corresponding user.  In other words, the various parameters that contribute to the CSV/expert score are not individually weighted and summed with the weights based on a curiosity trait. Neither Tane nor Wu teach the assignment of CSV according to a weighted sum of the specified parameters according to a curiosity trait of the user. 
However, Varlamis, in the analogous environment of recommending information/individuals in social networks, teaches further comprising a Curiosity Satisfaction Value (CSV) module that assigns the CSV for each CAP based upon an objective value (OV) component and a curiosity dynamics value (CDV) component, the OV is a weighted sum of parameters comprising a frequency of an entry of a specific resource (popularity), an amount of other graph items linked to a specific resource (centrality), an average subjective significance score given by the users to their corresponding entries (popular score) and an average score given to a resource by a group  Art Unit: 2122of user-defined or system-defined prestige group, and weights of the parameters are assigned by the CSV module based on the at least one curiosity trait of the corresponding user.  ([pp. 54-55, Section 3.3.1, p. 55, Section 3.3.2, p. 57, Section 3.4, p. 60, Section 3.5, pp. 69-70, Section 3.5.5, Figure 6.2, Equation 6.24],Degree Centrality Gd.i / takes into consideration the node degree d.i / of a user i. The higher the node degree, the more central the user is: Gd(i)= d(i) / n-1 … Finally, Betweenness Centrality Gb.i / signifies the importance of user i with regards to the flow of information in the social network. If the user is between two non-adjacent users j and k then i has control over their interactions. If i is on the paths of many such interactions (i.e. between many users), then this is an important user, having a great amount of influence on what happens in the network. Let spj k be the number of shortest paths between j and k, and spj k.i /, (j ¤ i and k ¤ i) be the number of shortest paths that pass i. Betweenness centrality of a user i is defined as follows: <equation 3.3>… A hub is a node with many out-links and an authority is a node with many in-links. The key idea of HITS is that hubs and authorities have a mutual reinforcement relationship, since a good hub points to many good authorities, and a good authority is pointed to by many good hubs. Transferring the algorithm to the social network paradigm, the authority score Ga(i) of user i is the sum of all hub scores Gh(j) of users j that have a (directed) relationship with i (this directed relationship can be, for example, a declaration of trust in a social network or a comment on a blog post). The hub score Gh(i) of user i is defined similarly. Let E be the set of directed edges (i.e. links) in the graph, then the authority Ga(i) and hub Gh(i) scores are iteratively calculated as follows: <equations 3.4, 3.5>….Transferring this notion to the social network paradigm, a user i is considered to be influential if (a) many other users endorse i (for example by “trusting” i, adding i’s blog in their blogroll, or becoming i’s followers), and (b) these users are in turn influential. The PageRank score Gp(i) of user i is iteratively computed as follows: <equation 3.6>, Explicit links between two users in a social network denote a permanent recommendation and trust, while on the other hand, implicit links represent a temporary interest and thus, a more transient reference to the user being pointed. The model suggests a quantification of user’s i opinion with respect to user j , called local score (LS), which is updated in time, so as to follow the dynamic nature of the social networks and capture the “freshness” of information available…. The second factor considers implicit links and can be, for example, the number of links from blog i to blog j (e.g. if user X, the owner of blog i, adds a link to a post in blog j , owned by user Y , this implicitly means that X likes Y ). The definition of weights depends on the type of social network we examine and the relative significance we give to explicit and implicit expressions of trust or interest., Our objective is to generate personalized recommendations to the members of social networks. These recommendations may refer to users, blogs/blog posts, comments, tweets, content reviews, etc. In order for such recommendations to be personalized, a ranking algorithm is needed., As mentioned in the introduction, depending on the nature of each social network, the proposed model can be appropriately adapted to provide users with personalized recommendations that correspond to trustful or influential users. In the context of the Epinions network, user-to-user links express the trust between users, and user-to-item links imply the interest of a user to a specific item, formulating a network of trust among users. A recommendation for a user Ui of this network will be a set of users U that Ui can trust. Since Epinions is a buyers’ network, recommending user Uj to user Ui based on the analysis of the graph means that Ui can trust Uj ’s opinion and product reviews. As a result, we expect a big overlap in the lists of items bought (or reviewed) by Ui and Uj . Thus, in order to evaluate our approach, we examine whether the users recommended to Ui (users in U) have matching interests with Ui ., We evaluate the following combinations of global metrics: (CL/GdGbGp) with emphasis on the PageRank metric (wd D 0:2, wb D 0:2, wp D 0:6), (CL=GdGbGp.2/) using equal weights (wd D 1=3, wb D 1=3, wp D 1=3), CL=GdGbGp.3/ with (wd D 0:2, wb D 0:4, wp D 0:4), (GL=GdGp) with (wd D 0:5, wp D 0:5), CL=GdGp.2/ with (wd D 1=3, wp D 2=3) and CL=GdGp.3/ with (wd D 2=3, wp D 1=3)., wherein influential/important actors (CAPs offering content such as in the form of blogs) in a social network are identified and recommended based on a number of parameters including a degree of centrality of a user (equation 3.1 – the node degree of the user),  a popularity score in the form of the authority score of a user (equation 3.4 – number/frequency of users that have a directed relationship with that user as an indication of trust),  a popular score that quantifies how many directed connections (entries) a user has towards other users (Hub score – equation 3.5 which is a reflection of an aggregate/average score assigned to that user which is a subjective indication of the user’s opinion/level of trust between that user and the set of all other users), and a prestige group score for a user in the form of the PageRank (Gp – equation 3.6 with the prestige group corresponding to the users that endorse that user), wherein the local score LAS is a curiosity dynamics value because it characterizes the dynamics of the user opinions (implicit and explicit) towards other users (data resources over time, CAPs with the changing opinions an indication of changing interests and attitudes between users), and wherein  each of the OV parameters is weighted and summed to compute a total influence score (equations 3.12-3.14 with the total influence score corresponding to a CSV)  such that these parameters are weighted according to the local score (equation 3.7 with LS propagated through equation 3.8 to form a weighting on the global parameter terms GI as shown in equation 3.14 with GI formed according to equation 3.12 so that all parameters are summed and weighted according to LS and LAS at any given time) such that this weighting is based on the time varying curiosity trait (addition or withdrawal of links such as to a blog as an indication of a level of interest or preference in that blog).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levin, Tane, and Wu to incorporate the teachings of Varlamis to compute the curiosity satisfaction value using an objective value that is a weighted sum over popularity, centrality, popular score, and prestige group scores and a curiosity dynamics value component with the weights of the parameters based on a user’s curiosity trait. The modification would have been obvious because one of ordinary skill would have been motivated to improve the accuracy and effectiveness of recommending influential users in a social network to a user according to a metric of relevance consisting of weighted  global metrics (popularity/authority, centrality, prestige/page rank, popular score/hub score) and local metrics which account for the dynamics (changing) of user preferences/interests with the weighting of the global metrics determined by the local metrics and the (explicit and implicit) expression within it of the preferences/interests of the user (Varlamis, [Abstract, pp. 62-65, Section 3.5.2, pp. 65-67, Section 3.5.3, pp. 71-72, Section 3.6, Figure 3.2, Figure 3.3]).

Claim 13/3 is also rejected because it is just a method implementation of the same subject matter of claim 12/1 which can be found in Levin, Tane, Wu, and Varlamis.

Claim 14/4 is also rejected because it is just a computer readable medium implementation of the same subject matter of claim 12/1 which can be found in Levin, Tane, Wu, and Varlamis.

	Response to Arguments
Applicant's arguments filed 15 April 2021 have been fully considered but they are not persuasive.

Specifically, the Applicant Argues:
Response to the Final Office Action mailed on 02 03 2021 and Advisory Action datedWu discloses and teaches a system for modeling human curiosity for intelligent agents, not a semantic intelligence system for a scientific collaboration platform. …Applicant's system is not a virtual learning environment, but rather employs user collaboration for authoring works on scientific and philosophical subjects among users using a social media platform, as claimed. This is not a trivial distinction. These features are not met by Wu. According to the examiner, "the virtual peer learner's decision -making on action selection is constrained by its inner states. The inner state is defined as follows (equation 6.4) where energy is an intrinsic constraint that the virtual peer learner should take into consideration when choosing actions ..." Wu is describing his virtual learning environment, Virtual Singapura, not a collaborative one among users using a social media platform. Additionally, this teaching does not meet the applicant's data receiving module that receives user input from a user before the user authors a work. It should be recognized in this connection that Wu's virtual peer learner is a non-player character that aims to provide a believable virtual environment without direct interactions with users. 
Additionally, Wu does not meet the amended limitation one or more Curiosity Page 16 of 3503 31 2021Attracting Pointers (CAPs) that enable collaboration and communication among users by way of a social media platform. On page 5 of the Final Office action, the examiner indicates that the applicant's claim limitation a graph database comprising machine-processable semantic representations of components of a scientific ontology, wherein the components of the scientific ontology comprise one or more fields of interest, including the user selected field of interest, and one or more Curiosity Attracting Pointers (CAPs), each CAP being associated with at least one field of interest is met by Wu. But this teaching does not suggest collaboration and communication among users by way of a social media platform. In contrast, according to the examiner, Wu's three action categories relating to the acquisition of knowledge, explore, rest and study and their associated algorithms "implemented by randomly selecting D percentage of new knowledge points in the current learning task an recording them in the agent's memory; wherein a set of rules are used to algorithmically evaluate a set of tasks by identifying the curiosity state... such that the reinforcement learning system makes use of these metrics to guide the learning direction across learning tasks," which for the examiner equate to CAPs. Applicant disagrees. 
Wu is describing these three metrics used to approach a mimicry of curiosity in the virtual learning environment. This teaching does not meet the applicant's CAPS that enable collaboration and communication among users by way of a social media platform. Wu's three action categories relating to the acquisition of knowledge--explore, rest and study and their associated algorithms action miss the mark and border on not being germane to the applicant's invention.

Examiner Response
	While the specifics of this argument is moot in view of the new grounds of rejection particularly in view of Levin, the Examiner maintains that Wu (which is still relied upon in the current Office Action teach other limitations not addressed in the above argument) is still art that is pertinent and directly applicable to the claimed invention since, even though Wu teaches a virtual learning environment, that environment still performs information retrieval according to the attributes (curiosity) of the user.

The Applicant Further Argues:
Wu does not disclose or describe an online data acquisition module that crawls an Internet, pulls data from relevant online data sources, parses the pulled data and formatsPage 17 of 35 the data into components for populating the components of the scientific ontology in the graph database, initial scientific ontology stored in the graph database is made up of components entered by a system administrator and the components generated by the online data acquisition module either. …These features are also not disclosed or suggested by Tane et al. (See Argument 12 of the Advisory Action dated 03 31 2021, reproduced below), because the applicant added the limitation initial scientific ontology stored in the graph database is made up of components entered by a system administrator and the components generated by the online data acquisition module. Support for the limitation is at least at [0025] of applicant's publication. 

Page 19 of 35 Examiner Response:
The Examiner respectfully disagrees, noting that the arguments are partly moot in view of the new grounds of rejection in view of Levin and Tane. However, the Examiner maintains that Tane teaches the limitation “initial scientific ontology stored in the graph database is made up of components entered by a system administrator and the components generated by the online data acquisition module” because he teaches that an (scientific graph-based) ontology is generated from an initial ontology/set of concepts by using a data crawler to crawl the Web for selectively entered concepts associated with that initial ontology according to the preferences of a system administrator (Professor Meyer) for the purpose of parsing harvested pages according to the frequency of concepts and organizing/formatting the concepts based on concept relatedness such that the population of the components is selectively determined by the initiator of the focused crawling function (system administrator – Professor Meyer) such that the components in the initial scientific ontology can be interpreted to be either the initial set of specified concepts/components (such as obtained from a colleague) or a first or preceding ontology in the iterative, adaptable ontology development framework (with each iteration in which the ontology from a previous iteration is used to focus the data crawler with the system administrator having the capability of modifying/populating the components of that ontology at any iteration through the user interface) (viz.,[p. 2, Section 3.1, p. 2, Section 3.1.1, pp. 2-3, Section 3.1.2, p. 3, Section 3.2, p. 8, Section 8.2, Figure 1, Figure 2], Professor Meyer expects to find a lot of material accessible on the web for the first lecture and he already has some lecture notes which are more or less ready to be used. He has already annotated part of the material with educational markup using the LOM and Dublin Core standards, and for the domain of computer science he uses the well known ACM taxonomy ., Professor Meyer planned the construction of the two courses in the following way: first, he needs to have a systematic overview over the material that he has collected by and by. Instead of using a generic ontology like the ACM classification, he may also use an ontology that was created by one of his colleagues. In that case, Professor Meyer needs to familiarize himself first with the content and the meaning of the concepts and relations, as the ontology may be created from a slightly different viewpoint., He selects a set of concepts from the ontology, which specifies the kind of pages he wants to retrieve….He decides to send the crawler to search for new material on Knowledge Management and Peer-to-Peer. For this, he selects the corresponding concepts as well as other concepts that seem to be relevant in both domains. Then he launches the crawler at the homepages of the European projects Ontoweb and SWAP which he considers as good starting points. The retrieved results can finally be browsed by using the same ontology., Moreover, the scenario shows that there is a strong interaction between these five tasks: The crawling task needs the ontology as background knowledge, and populates the text corpus. The corpus will be structured by the crawling task, and serves itself as input to the ontology update task, which, it its turn, populates the ontology. The updated ontology can be used to launch again the focused crawler, or to retrieve resources in the P2P network., The user can select, on the left hand side, the place where he wants to insert the new concept or instance. Then he can relate the new instances or concepts to other concepts or instances by selecting in the context menu of the new instance the place where he wishes to insert the given concept.)
Art Unit: 2122 
Applicant Further Argue:
Wu and Widyantoro Tang and Tane et al. cannot sustain the § 103 rejection of claims 
1, 3 and 4 because the combined teachings do not disclose or suggest the applicant's 
invention, as claimed, and without the benefit of hindsight, a skilled artisan would thus not 
combine these references to try and make the applicant's curiosity-adaptive system and 
method for a scientific collaboration platform. Applicant, therefore, request the removal of the §103 rejections of claims 1, 3 and 4. On page 17 of the Final Rejection the examiner made a general statement that claim 3 is also rejected because it is just a method implementation of the subject matter of claim 1. This is an incorrect analysis by the examiner because claim 3 is method of operating an ambient semantic intelligence system for a scientific collaboration platform. Moreover, the examiner has failed to provide any statements of how any and certainly not all of applicant's claimed method limitations recited in claim 3 are met in any of the references of Wu, Widyantoro and Tang. Also, the examiner has failed to provide any motivation to combine the references of Widyantoro and Tang with Wu in order to meet applicant's claimed method limitations and thus the examiner has failed to provide a prima facie case of obviousness for the applicant's method claims… Similarly, on page 17 of the Final Office action, the examiner made a general statement that claim 4 is also rejected because it is just a computer readable medium implementation of claim 1. This is an incorrect analysis by the examiner because claim 4 is an article of manufacture. … Must Be Rationale for Combining …The rationale to support a conclusion that Applicant's claims 1, 3 and 4 would have Page 30 of 35  Response to the Final Office Action mailed on 02 03 2021 and Advisory Action dated03 31 2021been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969). If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that applicant's claims 1, 3 and 4 would have been obvious to one of ordinary skill in the art. In this case, when considered as a whole, as set out above, the teachings of the prior art do not disclose or suggest the features claimed by the applicant. …the applicant submits that there would be no rationale for a skilled person to try and make the applicant's adaptive ambient semantic intelligence system for a scientific collaboration platform because Wu and Widyantoro and Tang do not disclose or suggest every claimed feature, and because the references do not remotely suggest configuring the invention of claims 1, 3 and 4. 
Page 21 of 35 
Application Serial No.: 15 254,780Art Unit: 2122 Examiner Response
	While the specifics of this argument is moot in view of the new grounds of rejection particularly in view of Levin, the Examiner maintains that he made a proper 103 rejections without hindsight for both the current Office Action and the FOA (including that Wu does indeed teach a method of operating a system using processors and instructions stored in memory (article of manufacture)).   
Response to the Final Office Action mailed on 02 03 2021 and Advisory Action dated 
Applicant Further Argue:
Wu and Widyantoro are Nonanalogous Art: The Applicant respectfully submits that Widyantoro is nonanalogous art and cannot support an obviousness rejection. Nonanalogous art cannot support an obviousness rejection. …Wu fails both prongs of the analogous art test. First to evaluate practical values of Wu's computational model of curiosity, Wu evaluates it in the domain of virtual worlds, as opposed to a scientific collaborative platform for a user to author a work relating to scientific and/or philosophical subjects, as the system claimed by the applicant. Wu is notpertinent at all to such semantic intelligence system and method for scientific collaboration platform. 03/31/2021Second, Applicant's problem is to make an ambient system that is a collaborative platform highly adaptive, personalized and context-aware with regard to authoring works with the enablement of a social media platform, not to mentally play or learn in a virtual learning environment VLE. Thus, Wu is not reasonably pertinent to the problem. Wu is thus nonanalogous to the invention and is not proper for use in an obviousness rejection under 35 U.S.C. §103.  The same is true with Widyantoro. 
Page 24 of 35Application Serial No.: 15 254,780 
First named inventor: Ahmet SUBASI Application Serial No.: 15 254,780Art Unit: 2122Examiner Response
Art Unit: 2122While the specifics of this argument is moot in view of the new grounds of rejection particularly in view of Levin, the Examiner maintains that Wu (which is still relied upon in the current Office Action teach other limitations not addressed in the above argument) is still art that is pertinent and directly applicable to the claimed invention since, even though Wu teaches a virtual learning environment, that environment still performs information retrieval according to the attributes (curiosity) of the user. Clearly Wu is pertinent art for a semantic intelligence system for scientific collaboration (since he teaches the use of a semantic ontological organization of concepts and informational sources for user-contextual information acquisition).)
Response to the Final Office Action mailed on 02 03 2021 and Advisory Action dated 
03 31 2021 Applicant Further Argue:03 31 2021
As a whole, Wu relies on Berlyne's classical theoretical findings that does not include completion, explanation and interest dynamics. …When viewed as a whole, Wu' s system is very much distinct from the applicant's.  One of the very key and important aspects of the model of the present invention is related to its scientific collaboration platform, authorship of works and the CAPs enabling this collaboration through a social media platform. The examiner has before opined that the Wu reference, as a whole, is outside the scope of the applicant's invention. Applicant respectfully submits that when considered as a whole, amended claims 1, 3 and 4 are now substantially beyond the teachings Wu and the other references, whether taken alone or in combination. 
First named inventor: Ahmet SUBASI 
 Application Serial No.: 15 254,780Art Unit: 2122Examiner Response
The Examiner respectfully disagrees, noting that a claim must be given its broadest reasonable interpretation consistent with the specification.  M.P.E.P. 2173.01(I), M.P.E.P. 2111.01(II). As set forth in the current office action and in the previous final office action, Wu does teach completion, explanation and interest dynamics at least in a BRI sense, including specifically  “novelty dynamics formula-1, a novelty dynamics formula-2, a completion dynamics formula, an explanation dynamics formula-1, an explanation dynamics formula-2, a challenge-seeking dynamics formula-1, and an interest dynamics formula”. In other words, Wu teaches the algorithmic computation of a curiosity trait  (i.e., the distinguishing quality of curiosity that the user (information seeker) exhibits in response to the pattern of previous stimuli as reflected by the metric V for a given information retrieval task in combination with the dynamic energy level metric which characterizes the user’s propensity to learn) is derived from the integration of novelty and complexity components (or more generally, according to the collative variables of novelty, uncertainty, conflict, and complexity) as follows: (1) a modeling of novelty which quantifies to what extent the user’s current knowledge as represented in his/her concept map knowledge points differs from the concept map of a learning task such that a large novelty measure will favor a large V (in equation 6.24 or algorithm 3) which will favor the selection of a directive study/learn task (if V>theta_1) if the previous selection patterns of the user has left him/her with sufficient energy to perform the study/learn operation (corresponding to Novelty Dynamics Forumla-1 because the agent [module for recommending information/CAPs] determines that the user may prefer resources/knowledge points that are currently not learned/known over those previously learned for which V will be smaller with the greater task novelty presented in the form of an increased new knowledge points delta due to a positive F[curious], corresponding to Challenge-Seeking Dynamics Formula-1 for the same reasons because new knowledge may be considered a challenge that requires the expenditure of energy,  corresponding to Novelty Dynamics Formula-2 also for the same reasons while noting that the term delta which controls learning efficiency may be considered a time constraint through which multiple resources/knowledge points are chosen),  (2) a modeling of complexity which is the ratio of the cardinality of the knowledge points of a current learning task to the maximum cardinality across that for all tasks (Equation 6.21) such that a more complex task is less favored than a less complex task, for which the completion requires fewer learned knowledge points if the greater complexity term in equation leads to V>theta_2 while the less complexity term leads to theta_2>V>theta_1  (corresponding to Explanation Dynamics Formula-1 because the completion of the less complex task for which each knowledge point is proportionately more central than the more complex task for which each knowledge point is proportionately more peripheral and corresponding to Explanation Dynamics Formula-2 for the same reasons in the sense that the completion of any single knowledge point in the less complex task has more effect than the more complex task in bringing the overall task to completion), (3) the Wundt curve models the underlying basis for determining curiosity-based actions/modalities, such as expressed in equation 6.24, such that this model/equation indicates/represents interest dynamics (formula) by virtue of the selection of resources/knowledge points according to a region in the Wundt curve for which curiosity/interest dynamics are most in play (corresponding to interest dynamics formula) , and (4) the VLE curiosity modalities associated with knowledge point selection based on novelty and complexity metrics (as well as more generally on all the collative variables) may be cast in a Lowenstein descriptive framework in which curiosity is a response to a gap in knowledge such that, in this framework,  the agent selects/points to knowledge points according to a model of the emotional state, knowledge state, and interests of the human with which it is interacting in which the response of the agent is based on a completion dynamics formula because it is based on recognizing gaps such as through novelty, surprise, and uncertainty and pointing in a direction which seeks to resolve those gaps (-viz ([pp. 91-93, Sections 6.2.3.1, p. 87, Section 6.2.2.2, p. 89, Section 6.2.2.4, p. 93, Section 6.2.3.2, pp. 114-117, Section 7.2.3, Equations 6.12, 6.13, 6.16, 6.18, 6.21, 6.22, 6.24, Figure 6.3, Figure 6.4, Table 6.2], Hence, the combined appraisal value of novelty and conflict regarding a learning task t can be represented as follows: <Equation 6.20>… In the context of VLE, complexity of a task t can be measured by the normalized salience of all knowledge points contained in the task, represented by <Equation 6.21>… For example, searching for an intended piece in a jigsaw puzzle with 1000 pieces is more difficult than searching in one with 10 pieces., Energy is an intrinsic constraint that the virtual peer learner should take into consideration when choosing actions. This is a natural constraint in any learning environment for a real human student., We denote the knowledge acquisition efficiency ∆ of a virtual peer learner as : ∆ = l, 0 ≤ l ≤ 1 (6.10) where l is the base knowledge acquisition ability when the virtual peer learner is in no_emotion state. The action study is implemented by randomly selecting ∆ percentage of new knowledge points in the current learning task and recording them into the agent's memory., According to Wundt (Figure 6.3), there is an inverted U-shaperelationship between the stimulation intensity and arousal of emotions.; According to Loewenstein [65], curiosity can be viewed from an information-gap perspective, which states that curiosity arises when a person's attention becomes focused on a gap in his/her knowledge. From this viewpoint, Berlyne's collative variables [8] can be explained as reflecting multi-dimensional facets of a person's knowledge gaps. For example, novelty refers to something unknown (missing information) and surprise arises when an expectation is violated (information mismatch)…. A novel o indicates that the knowledge points associated with o do not exist in M and hence create a knowledge gap, which leads to the curious learning companion's curiosity…. The agent's curiosity is quenched through the learning function when the user learns a new knowledge point.) Wu is not non-analogous art either relative to the claimed invention or relative to Levin and Tane because Wu teaches an improvement in information retrieval based on contextual (curiosity) user attributes.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983.  The examiner can normally be reached on M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT LEWIS KULP/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122